DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019, 01/29/2020, 07/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/611964.  Although the claims are not identical, they recite the exact same process carried out as a batch process and as a continuous process.  Because batch and continuous manufacture are both well-known, the claims are deemed to be obvious variants. 
This is a provisional nonstatutory double patenting rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term “small-volume process mixer” in claim 1 is a relative term which renders the claim indefinite. The term “small-volume” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 also uses the limitation “small-volume process mixer.”
The remaining claims are rejected because they depend from one of indefinite claims 1 and 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means of feeding defined amounts of feedstocks into the process mixer” in claims 1 and 9 and “means of monitoring and closed-loop control of a mass flow rate” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to The “means of feeding” of claims 1 and 9 is interpreted as a pipework system (page 9, lines 5-9).  The “means of monitoring” of claim 5 is interpreted as weighing units and/or mass flow meters (page 8, lines 4-7).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/18/2019 IDS).
Regarding claim 1, Wilmer discloses a production system for manufacturing of formulations, the production system comprising a unit for the production of formulations (figure 10), wherein the unit comprises a subunit for the continuous manufacture of formulations, the subunit comprising:
I. at least one combination of a small-volume process mixer (mixer 22) and a buffer tank (vessel 3), wherein the process mixer and the buffer tank contain mixing devices (mixer 22; paragraph 0067, “agitator”);
b. at least one connection between the process mixer and buffer tank for transfer of a formulation manufactured continuously in the process mixer from the process mixer into the buffer tank (see connections in figure 10);
c. means of feeding defined amounts of feedstocks into the process mixer (inlet lines to mixer 22);
d. at least one measurement unit (sensor 96) for ascertaining properties of the formulation continuously manufactured in the process mixer;
e. at least one evaluation unit (controller 91) that is in communication with the measurement unit and is for determination of a deviation of properties of the formulation manufactured continuously in the process mixer from the properties of a predefined target state (paragraphs 0064 and 0065); and
f. at least one unit (valves 21) that is in communication with the evaluation unit and is for adjustment of a feed of feedstocks into the process mixer, and that is set up to 
Regarding claims 2 and 3, Wilmer discloses that the subunit is set up for the blending of liquids (paragraphs 0001 and 0002).  Thus, the apparatus of Wilmer would be fully capable of manufacturing the liquid formulations recited in the claims.  Further, it is noted that the recited liquid formulations are a material worked upon by the apparatus, and thus do not limit the apparatus claims.  See MPEP 2115.
Regarding claim 4, Wilmer discloses the means having devices for withdrawing defined amounts of feedstocks from reservoirs that incorporate technical means of monitoring and closed-loop control of a mass flow rate of the respective feedstocks (figure 10, pumps 90, sensor 92, valves 21).
Regarding claim 5, Wilmer discloses the means additionally comprising fluid-conducting pipework systems (figure 10, lines between vessels 3 and mixer 22) for transfer of the defined amounts of feedstocks into the process mixer (mixer 22).
Regarding claim 6, Wilmer discloses the properties ascertained in the measurement unit including density (paragraph 0066, “densitometer”).
Regarding claim 7, Wilmer discloses the unit for adjustment being set up with regard to the adjustment of the feedstocks such that, after the manufacture of an overall batch, the overall batch has a target state predefined by reference values (see claim 1; paragraphs 0064-0066).
Regarding claim 11, Wilmer discloses a process for manufacturing formulations, comprising:
continuously feeding feedstocks into a small-volume process mixer in which there is a first mixing device for mixing of feedstocks (figure 10, from vessels 3 to mixer 22 in the direction of the feed arrows);
continuously manufacturing a formulation by mixing the feedstocks in the process mixer (paragraph 0058) and transferring the formulation into a buffer tank (downstream vessel 3) with a second mixing device (paragraph 0067) via a connection between process mixer and buffer tank (see figure 10);
ascertaining properties of the continuously manufactured formulation by means of a measurement unit (sensor 96, placed to ascertain properties during the transfer);
determining a deviation of properties of the continuously manufactured formulation from the properties of a predefined target state by means of an evaluation unit (see claim 1);
ascertaining adjustment volumes for feedstocks that are needed in view of the deviations in the properties of the continuously manufactured formulation from the target state and a total volume of formulation volume to be manufactured for establishment of the target state of the total volume (see claim 1);
continuously manufacturing further portions of the formulation in the process mixer, taking account of the correction volumes ascertained in the manufacture of at least one of the further part-batches by adjustment of the feeding of feedstocks into the process mixer; and

Regarding claim 13, Wilmer discloses liquid formulations including colored and/or effect-imparting liquid formulations (paragraph 0002, the pharmaceutical, cosmetic, and semiconductor examples listed would all have some sort of effect, and are thus considered “effect-imparting”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/08/2019 IDS) in view of Auad (US 6533449, hereinafter Auad).
Regarding claim 8, Wilmer is silent to a second subunit as recited.  It is noted, however, that the subunit of claim 8 includes the same structure as the subunit fully disclosed in Wilmer (see rejection of claim 1 above), indicating that claim 8 involves a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The addition of a second identical subunit to the production system of claim 1 for providing premixed product for mixing in the subunit of claim 1 would result in only the expected outcome of including further materials in the final product.  Additionally, Auad teaches a production system including multiple mixing and storage subunits (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wilmer with an additional subunit as recited for the purpose of premixing materials to be combined into further mixtures.
Regarding claims 9 and 10, Wilmer is silent to an onward conduction unit as recited.  Auad teaches an onward conduction unit for moving manufactured intermediates between subunits (see connections in figure 1) that includes fluid conducting pipework.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wilmer with an additional subunit as recited for the purpose of premixing materials to be combined into further mixtures.
Regarding claim 12, Wilmer is silent to the subunits as recited.  Auad is relied upon, as above, to teach subunits, and further to teach the feeding of intermediates from subunits to a main process mixer (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wilmer with an additional subunit as recited for the purpose of premixing materials to be combined into further mixtures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.